DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 5, 2022, has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every rejection set forth in the Non-Final Office Action mailed October 6, 2021.

Response to Arguments
Applicant’s arguments, see page 6, filed January 5, 2022, with respect to claims 9 and 17 have been fully considered and are persuasive.  The 112 (a) rejection of claims 9 and 17 are withdrawn. 
Applicant’s arguments, filed January 5, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 102 and 103 rejections with respect to claims 1-20 are withdrawn.

Reasons for Allowance
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Applicant amended claims 9 and 17 to further define a high density and low density core based on a reference core.  For example, amended claim 17 states a high-density core having a density higher than the first core and a low-density core having a density lower than the first core clearly explaining what is meant by “high” and “low” density cores.

	Applicant amended independent claims 7 and 14, further defining the patches as comprising an adhesive sealable to an exterior surface of the drape over the removable cores or replacement cores.  This claim element, in combination with other claim 1 elements, was not taught in the cited prior art. 
	The dependent claims are patentable by virtue of their dependency to the three independent claims 1, 7, and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924. The examiner can normally be reached Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        

/PHILIP R WIEST/Primary Examiner, Art Unit 3781